Citation Nr: 0415968	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-16 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the RO properly reduced the evaluation assigned 
herniated disc with left sciatica from 60 to 20 percent, 
effective from March 1, 2002.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from April 1989 to February 
1993.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran and 
his representative if further action is required on their 
part.


REMAND

In a rating decision dated in March 1994, the RO granted the 
veteran service connection for a low back disability and 
assigned that disability a 20 percent evaluation, effective 
from February 26, 1993.  In a rating decision dated in 
May 2000, the RO increased the evaluation assigned this 
disability to 60 percent, effective January 18, 2000.  This 
evaluation remained in effect for over one year, when, in 
July 2001, the veteran underwent a VA spine examination.  
Based on the findings of that examination, the RO, in a 
rating decision dated in July 2001, proposed to reduce the 
evaluation assigned the veteran's low back disability to 
20 percent.  The RO notified the veteran of this proposal, 
but the veteran did not respond.  Thereafter, by rating 
decision dated in November 2001, the RO reduced the 
evaluation as proposed, effective March 1, 2002.  

In correspondence received in February 2002 the veteran 
clearly identified disagreement with the reduction.  Although 
the statement of the case issued in May 2002 did not address 
the veteran's disagreement, specifically seeking restoration 
of a 60 percent evaluation for his service-connected low back 
disability, the veteran again evidenced his intent to pursue 
such restoration in the Form 9 received in October 2002.  The 
RO has yet to issue a statement of the case responsive to the 
veteran's notice of disagreement to the reduction in benefits 
from 60 percent to 20 percent.  A remand is necessary to cure 
this procedural defects.

The RO has interpreted the veteran's statements in the notice 
of disagreement and substantive appeal solely as a claim for 
an increased rating and included laws and regulations 
pertinent to rating evaluation, but not to reductions, in the 
statement of the case and supplemental statement of the case 
issued to the veteran.  It is unclear whether the veteran is, 
in fact, seeking an increased rating.  Clarification of his 
intent should be obtained on remand.  In that regard, if an 
increased rating is sought, the RO should take the 
appropriate steps to advise the veteran of and to consider 
the applicability of regulatory changes pertinent to the 
evaluation of spinal disabilities that became effective 
during the veteran's appeal.

In addition, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's appeal.  The VCAA provides that 
VA must notify a claimant of the information needed to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to that claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with these 
provisions.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary).  

In this case, the RO has provided the veteran VCAA notice 
pertaining to a claim for an increased evaluation, but has 
not provided him VCAA notice pertaining to a claim for 
restoration of a disability evaluation.  It is thus necessary 
on remand for the RO to send the veteran a letter informing 
him of the evidence needed to support that claim and 
explaining to him whether he is responsible for submitting 
such evidence or whether VA will obtain and associate such 
evidence with the claims file.  

Finally, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to 
assist includes providing the claimant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case an examination may be necessary to determine the current 
severity of the veteran's low back disability if he is, in 
fact, seeking entitlement to an increased rating.  

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed with respect to the restoration 
issue.  Such action should include: (1) 
informing the veteran of the evidence 
needed to support his claim for 
restoration of the 60 percent evaluation 
assigned his low back disability; (2) 
providing the veteran with the language of 
38 C.F.R. §§ 3.105, 3.344, the regulations 
governing revisions of decisions and the 
propriety of rating reductions; and (3) 
indicating whether the veteran should 
submit pertinent evidence or whether the 
RO will obtain and associate such evidence 
with the claims file.  The RO should 
afford the veteran an opportunity to 
respond to this notice by submitting 
evidence or information or by identifying 
evidence to be obtained and then take 
appropriate follow-up steps to assist the 
veteran in obtaining all identified 
evidence.  The RO should generally advise 
the veteran to submit any evidence in his 
possession that is pertinent to this 
appeal.

2.  After the above, the RO should 
adjudicate the veteran's restoration 
claim based on a consideration of all of 
the evidence of record.  If the RO denies 
that benefit, it should provide the 
veteran and his representative a 
supplemental statement of the case, which 
includes a recitation of the relevant 
laws and regulations, the evidence 
considered and the reasons and bases for 
the decision made.  The veteran and his 
representative should be afforded an 
opportunity to respond thereto.  

3.  While on remand the RO should also 
contact the veteran and obtain 
clarification as to whether he desires to 
pursue an appeal based on entitlement to 
an increased rating for his back 
disability, and, if so, conduct all 
required notice and development actions 
under the VCAA and its implementing 
regulations, to include determining 
whether it is necessary to afford the 
veteran another VA spine examination.  
The purpose of such an examination would 
be to determine the current level of 
impairment caused by that disability, 
with consideration of the former and all 
relevant changes in the regulatory 
criteria used in evaluating such 
disability.  The RO should also take 
appropriate action with respect to re-
adjudication of the increased rating 
claim and issuance to the veteran and his 
representative of a supplemental 
statement of the case if the benefit 
sought remains denied.  Such adjudication 
and any supplemental statement of the 
case must include consideration of the 
former and both sets of revisions to the 
rating criteria pertinent to the spine, 
consistent with governing legal 
authority.

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


